Citation Nr: 0315870	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-18 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESSES AT HEARING ON APPEAL

The appellant and M.S.



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from July 1969 to July 1971.  
He died in October 1995; the appellant is the veteran's 
mother.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the RO.  

In October 1997, the Board denied service connection for the 
cause of the veteran's death.  

The appellant testified at a personal hearing before a 
Hearing Officer at the RO in September 1999.  

In a January 2001 decision, the Board reopened the claim of 
service connection for the cause of the veteran's death and 
remanded the matter back to the RO for further development of 
the record.  

After the case was returned to the Board, the undersigned 
Veteran's Law Judge referred the case for an opinion from a 
medical expert in the Veterans' Health Administration (VHA).  
The opinion was received at the Board in January 2003.  



FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was established for post-traumatic stress disorder (PTSD), 
assigned a 50 percent disability rating; and for bilateral 
knee and foot disabilities, each assigned noncompensable 
ratings.  

2.  The Certificate of the Death shows that the immediate 
cause of the veteran's death was a gunshot wound to the upper 
right chest.  Other significant causes contributing to death 
included those of alcohol abuse and a previous head injury.  

3.  The veteran's chronic alcohol abuse is shown as likely as 
not to have been caused by the service-connected PTSD.  

4.  The service-connected PTSD with his related chronic 
alcohol abuse as likely as not is shown to have played a 
contributory role in producing, or at least accelerating, the 
veteran's demise.  






CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the 
service-connected PTSD contributed substantially or 
materially in causing the veteran's death.  38 U.S.C.A. §§ 
1110, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310, 3.12 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the veteran's service-connected 
PTSD aggravated his substance abuse, and thereby caused him 
to become involved in an incident resulting in the fatal 
gunshot wound.  Specifically, the appellant contends that the 
service-connected PTSD caused manifestation that led to the 
shooting.  

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
 
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2002).  
 
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  
 
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
 
In light of the favorable action taken hereinbelow, further 
discussion of VCAA is not necessary here.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).  

A veteran's death will be considered service connected where 
a service-connected disability was either the principal or a 
contributory cause of death. 38 C.F.R. § 3.312(a) (2002).  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto." 38 C.F.R. § 
3.312(b) (2002).  

To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death." 38 C.F.R. § 3.312(c) (2002).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

The Certificate of Death shows that the veteran died in 
October 1995 with the immediate cause of death noted to have 
been a gunshot wound to the upper right chest.  Other 
significant conditions noted to have contributed to death, 
but not resulting in the underlying cause, were alcohol abuse 
and a previous head injury.  

At the time of the veteran's death, service connection was in 
effect for PTSD, rated as 50 percent disabling.  In addition, 
service connection was in effect at a noncompensable level 
for bilateral knee and foot disabilities.  

It is not contended that the veteran's chronic alcohol 
addiction was incurred in or aggravated by his military 
service.  Rather, it is asserted that the service-connected 
PTSD played a significant role in the veteran's demise due to 
secondary alcohol abuse.  

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), interpreting 38 U.S.C.A. § 1110 in light 
of its legislative history, recently held that VA 
compensation benefits are available for alcohol or drug- 
related disability, here death, that arises secondarily from 
a service-connected disorder, in this instance PTSD.  Id. at 
1370.  

The various postservice medical records dated prior to the 
veteran's death note that he had a long history of alcohol 
addiction.  A review of the claims file shows that the 
veteran indicated on several occasions that he had begun 
drinking alcohol following his separation from military 
service.  Also, in September 1991, the veteran was shown to 
have been involved in an automobile accident that resulted in 
an intracranial hemorrhage with a left hemiparesis.  

In a March 1993 opinion, the veteran's private psychologist 
stated that the veteran had difficulty in interpersonal 
communications and had a very low stress tolerance.  
Specifically, the psychologist opined that the veteran was 
"likely to have difficulty in situations where he [was] not 
able to control his own environment and the amount of 
interaction he ha[d] to have with others.  Any stress 
situation [was] likely to result in deteriorated 
functioning."  

Following the death of the veteran, his private psychologist 
stated in March 1998 that the veteran's "disorder" had 
resulted in strained interpersonal and social relationships.  
After citing previous comments regarding the veteran's 
disability, the psychologist stated that this was consistent 
with descriptions of PTSD and that it was "plausible the 
situation that resulted in [the veteran's] death was related 
to his PTSD."  

In contrast, in a January 1997 opinion, a medical examiner 
stated that the veteran died solely as a result of a gunshot 
wound to his neck and right shoulder and that there was no 
other reason to believe that any underlying medical 
conditions contributed directly to his death.  

In a March 1998 opinion, another medical examiner stated that 
it was "plausible that post-traumatic stress disorder 
[might] have played a role in his death.  This [was] not to 
say that it absolutely did or did not, only that it [was] 
certainly quite plausible that this condition might have 
played some role in the activities that led to his being 
shot."  

Finally, in a November 2001 VA medical opinion, a physician 
stated that he "[could] not say with any medical certainty 
that the veteran's demise was due to his post-traumatic 
stress disorder.  A markedly elevated blood level in a man 
who ha[d] organic impairment [was] a very dangerous 
situation.  Again, therefore, [he could] not say with any 
medical certainty that the veteran['s] death was directly 
related to his psychiatric condition."  

In light of the conflicting medical evidence, the Board 
requested a medical opinion regarding a relationship between 
the veteran's death and his service-connected PTSD.  
Specifically, the Board requested that the examiner should 
opine as to the likelihood that the service-connected PTSD 
was manifested by symptoms that either caused or contributed 
materially in producing the veteran's death.  In this regard, 
based upon a review of the entire record, the examiner was 
asked to opine as to the likelihood that the veteran's 
alcohol abuse was either caused or aggravated by the service-
connected PTSD.  The opinion was received at the Board in 
January 2003.  

The VA medical expert noted that the veteran's blood alcohol 
at the time of his death was estimated as being that of 0.23.  
The examiner also noted that Court transcripts show that the 
veteran was killed by an elderly relative who reported that 
the veteran "looked like a wild man," and that he feared 
for his life and was found "not guilty of murder in that his 
actions were in defense of his habitat."  

The medical expert opined that it was likely that a 
relationship existed between the veteran's death and his 
service-connected PTSD.  The veteran exhibited significant 
symptoms of PTSD including easy irritability and anger.  The 
veteran was also not receiving any psychotropic medication 
that might have helped him control irritability, anger, 
impulsivity and aggression.  However, the medical expert 
pointed out that neither he nor any other expert was present 
to know to what degree, if any, his PTSD symptoms might have 
contributed to the behavior that led to the veteran being 
shot.  

The medical expert also pointed out that the veteran was 
intoxicated and suffered from an organic mental disorder due 
to previous head injury.  In his opinion, all three of the 
conditions could have and probably did contribute to the 
behavior that eventually led to the veteran being shot.  
However, to what extent each might have played a role, the 
expert could not ascertain.  

As to whether the veteran's alcohol abuse was either caused 
or aggravated by his service-connected PTSD, the medical 
expert could not say for certain.  However, he noted that the 
evidence available for review was consistent with the 
veteran's alcohol abuse being directly related to his PTSD 
and as well as aggravating it.  

The medical expert opined that the veteran's alcohol abuse 
was a form of self-medication for his symptoms of PTSD and 
most likely was first manifested after his return home from 
Vietnam.  His PTSD was unrecognized and untreated either with 
psychotherapy or pharmacotherapy until his symptoms became 
significantly more prominent after his head injury in 1991.  

The medical expert noted that people with PTSD also exhibited 
a substantial rate of comorbid psychiatric disorders (over 
80% in some studies).  He pointed out that, in male, Vietnam 
combat veterans, the National Vietnam Veteran's Readjustment 
Study (NVVRS) showed that alcohol abuse or dependence was the 
most common comorbid psychiatric disorder with PTSD with a 
lifetime prevalence of 75%.  

The medical expert pointed to another study of Vietnam combat 
veterans with PTSD and noted that alcohol abuse was found to 
increase in parallel with the PTSD symptoms.  

The record does not contain a medical opinion establishing 
that the veteran's alcohol abuse was a direct result of the 
PTSD; however, the record tends to show that the veteran's 
drinking began during and/or after service and strongly 
suggests that the he used alcohol to relieve his PTSD 
symptoms.  As such, the Board finds that the chronic alcohol 
abuse was as likely as not the result of the service-
connected PTSD.  

In addition, the Board finds the medical evidence in this 
case to be in relative equipoise in showing that the service-
connected PTSD and its related alcohol abuse manifestations 
played a contributory role in producing, or at least 
accelerating, the veteran's death.  

Therefore, by extending the benefit of the doubt to the 
appellant, service connection for the cause of the veteran's 
death is established.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

